Title: Enclosure: Giuseppe Ceracchi to the United States Senate and House of Representatives, 31 October 1791
From: Ceracchi, Giuseppe
To: United States Senate and House of Representatives



Philadelphia 31st October 1791.

Joseph Ceracchi, a Roman Sculptor begs leave to submit to your Honors the annexed Design, which he has conceived of a Monument for perpetuating the Memory of the American Revolution.
If Congress should think proper to encourage this Design, the Artist, satisfied with the Glory, which his performance will receive from the Subject itself, desires no pecuniary Reward, and only wishes to have the Expence defrayed, necessarily attending on such a work.
He has Sketched a Model of this work of the Height of about six feet, which will best convey the Idea of the intended Execution, and which he begs leave to submit to the Judgment of Congress.
Should his Offer be thought worthy of Acceptance, he will be happy in dedicating his Labours to a work, the Subject of which being so glorious in itself must insure Immortality to the Artist.

Joseph Ceracchi

